[Exhibit 10.8]

 

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of
February 21, 2012, by and among INDIANAPOLIS POWER & LIGHT COMPANY, an Indiana
corporation (the "Borrower"), the lenders listed on the signature pages hereof
(the "Lenders"), BANK OF AMERICA, N.A., as syndication agent and PNC BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders (the "Administrative Agent") under the Credit Agreement referred
to below:

WlTNESSETH:

          WHEREAS, the Borrower, the Lenders, the agents and the Administrative
Agent entered into the Credit Agreement dated as of December 14, 2010, as
amended by that certain First Amendment to Credit Agreement dated as of March
14, 2011 (collectively, the "Credit Agreement"), pursuant to which the Lenders
have extended credit to the Borrower; and

          WHEREAS, the Borrower has requested that changes be made with respect
to combining Facility A and Facility B into one credit facility and to amend and
restate portions of the Credit Agreement as set forth in Exhibit A hereto,
subject to the terms and conditions hereof; and

          WHEREAS, capitalized terms not otherwise defined herein shall have the
meanings assigned thereto in the Credit Agreement.

          NOW, THEREFORE, in consideration of their mutual covenants and
agreements hereafter set forth, and intending to be legally bound, the parties
hereto agree as follows:

Article I

          Section 1.1                     Credit Agreement Amendment.  The cover
page, the Table of Contents, the List of Schedules and Exhibits, Articles 1
through 11, Schedule 1.1(A) and Schedule 1.1(B) to the Credit Agreement are each
hereby amended and restated to read as set forth on Exhibit A hereto.

          Section 1.2                     Amendment to Exhibit 2.6(A).  Exhibit
2.6(A) [Borrower Loan Request] is hereby amended and restated to read as set
forth on Exhibit 2.6(A) attached to this Amendment bearing such name and
numerical reference.

Article II

          Section 2.1                     No Other Amendments.  Except as
amended hereby, the terms and provisions of the Credit Agreement remain
unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed.  Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any Potential Default or Event
of Default under any Loan Document, or a waiver or release of any of the
Lenders' or Administrative Agent's rights and remedies (all of which are hereby
reserved).  The Borrower hereby acknowledges that the Notes and the other Loan
Documents, (i) continue in full force and effect, and (ii) relate to the
obligations of the Borrower under the Agreement and the other Loan Documents. 
The Borrower further confirms its obligations under each of the foregoing Loan
Documents.  The covenants and agreements set forth in the Loan Documents are
hereby made as if the same were made, or granted on the date hereof; and, the
Borrower hereby agrees that from the date hereof and so long as any Loan or any
Commitment of any Lender shall remain outstanding and until the payment in full
of the Loans and the Notes, the expiration of all Letters of Credit, and the
performance of all other obligations of the Borrower under the Loan Documents,
the Borrower shall perform, comply with, and be subject to and bound by each of
the terms and provisions of the Credit Agreement, the Notes and each of the
other Loan Documents.  The Borrower hereby makes, affirms, and ratifies in favor
of the Lenders and the Administrative Agent the Credit Agreement, the Notes and
each of the other Loan Documents.

         Section 2.2                     Representations and Warranties.  The
Borrower hereby represents and warrants to the Lenders and the Administrative
Agent that the representations and warranties set forth in Article 6 of the
Credit Agreement, are true and correct on and as of the date hereof (except for
any representation or warranty which was expressly limited to an earlier date,
in which case such representation and warranty shall be true and correct on and
as of such date), and that no Event of Default, or Potential Default, has
occurred or is continuing or exists on or as of the date hereof.

          Section 2.3                     Conditions to Effectiveness.  This
Amendment shall become effective upon execution and delivery to the
Administrative Agent hereof by the Borrower, all of the Lenders and the
Administrative Agent and the satisfaction of the following conditions
precedents:

               (a)                      Amendment.  The Administrative Agent
shall have received an executed counterpart of this Amendment for each Lender,
duly executed by a responsible officer of the Borrower.

               (b)                     Fees.  The Borrower shall have paid all
reasonable legal fees and expenses of counsel to the Administrative Agent for
the preparation and execution of this Amendment.

               (c)                     Officer's Certificate.  There shall be
delivered to the Administrative Agent for the benefit of each Lender a
certificate, dated the date hereof and signed by an Authorized Officer
certifying that (w) all representations and warranties of the Borrower set forth
in the Credit Agreement are true and correct, (x) the Borrower is in compliance
with each of the covenants and conditions hereunder, and (y) no Event of Default
or Potential Default exists.

               (d)                    Secretary's Certificate.  There shall be
delivered to the Administrative Agent for the benefit of each Lender a
certificate, dated the date hereof and signed by the Secretary, an Assistant
Secretary or Authorized Officer of Borrower, certifying as appropriate as to:

                                       (i)                  all action taken by
such party in connection with this Amendment and the other documents executed
and delivered in connection herewith, together with authorizing resolution on
behalf of the Borrower evidencing same;

                                       (ii)                the names of the
officer or officers authorized to sign this Amendment and the other documents
executed and delivered in connection herewith and the true signatures of such
officer or officers and specifying the Authorized Officers permitted to act on
behalf of the Borrower for purposes of the Loan Documents and the true
signatures of such officers, on which the Administrative Agent and each Lender
may conclusively rely; and

                                       (iii)               copies of its
organizational documents, including its certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation and limited liability company agreement, in each case as in effect on
the date hereof, certified by the appropriate state official where such
documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
the Borrower in each state where organized or qualified to do business;
provided, however, that the Borrower may, in lieu of delivering copies of the
foregoing organizational documents and good standing certificates, certify that
the organizational documents and good standing certificates previously delivered
by the Borrower to the Administrative Agent remain in full force and effect and
have not been modified, amended, or rescinded.

          Section 2.4                     No Novation.  This Amendment amends
and restates portions of the Credit Agreement, but is not intended to
constitute, and does not constitute, a novation or satisfaction of the
Obligations of the Borrower under the Credit Agreement.  Nothing contained in
this Amendment shall be deemed to waive, release, limit, adversely affect or
impair any "Obligations" arising under or in connection with the Credit
Agreement or other Loan Documents, including without limitation, the Obligations
which are not due and payable under the Credit Agreement or other Loan
Documents.

          Section 2.5                     Miscellaneous.


               (a)                      This Amendment shall become effective as
provided in Section 2.3.


               (b)                     The Credit Agreement, as amended by this
Amendment, is in all respects ratified, approved and confirmed, and shall, as so
amended, remain in full force and effect.  From and after the date that the
amendments herein described take effect, all reference to the "Agreement" in the
Credit Agreement and in the other Loan Documents, shall be deemed to be
references to the Credit Agreement as amended by this Amendment.


               (c)                      This Amendment shall be deemed to be a
contract under the laws of the State of Indiana, and for all purposes shall be
governed by, construed and enforced in accordance with the laws of said State.


               (d)                     This Amendment may be executed in any
number of counterparts by the different parties hereto on separate
counterparts.  Each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one in the same instrument.  


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.



          BORROWER:       INDIANAPOLIS POWER & LIGHT COMPANY         By:       
Connie R. Horwitz     Treasurer and Assistant Secretary

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

      PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent  
      By:        Tracy J. Venable     Senior Vice President

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

  BANK OF AMERICA, N.A., individually and as Syndication Agent         By:     
         

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

  JPMORGAN CHASE BANK, N.A.         By:               

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

  U.S. BANK NATIONAL ASSOCIATION         By:               

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

  THE HUNTINGTON NATIONAL BANK         By:               

[SIGNATURE PAGE TO SECOND AMENDMENT TO CREDIT AGREEMENT]

  FIFTH THIRD BANK         By:               

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES



Part 1 - Commitments of Lenders and Addresses for Notices to Lenders            
Lender Revolving Credit Commitment Ratable Share       Name:  PNC Bank, National
Association     Address:  101 W. Washington, Suite 200E     Indianapolis, IN
 46255     Attention:  Tracy J. Venable     Telephone:        (317) 267-7066    
Telecopy:        (317) 267-8899 $107,500,000 43.000000000%       Name:  Bank of
America, N.A.     Address:  One Bryant Park     NY1-100-32-01     New York, NY
10036     Attention:  Justin Martin     Telephone:        (646) 855-1964    
Telecopy:         (646) 855-1936 $42,500,000 17.000000000%       Name:  JPMorgan
Chase Bank, N.A.     Address:  383 Madison Avenue, Floor 24     New York, NY
10179     Attention:  Juan J. Javellana     Telephone:        (212) 270-4272    
Telecopy:         (212) 270-3897 $25,000,000 10.000000000%       Name:  U.S.
Bank National Association     Address:  425 Walnut Street     8th Floor     ML
CN-OH-W8     Cincinnati, OH 45202     Attention:  Eric J. Cosgrove    
Telephone:        (513) 632-3033     Telecopy:         (513) 632-2068
$25,000,000 10.000000000%       Name:  The Huntington National Bank    
Address:  41 South High Street     Columbus, OH 43215     Attention:  Joseph A
Tonges     Telephone:        (614)480-3722     Telecopy:         (877) 274-8593
$25,000,000 10.000000000%       Name: Fifth Third Bank     251 N. Illinois,
Suite 1000     Mail Drop:  MD 8490A1     Indianapolis, IN  46204     Attention: 
William J. Krummen     elephone:      (317)383-2145     Telecopy:        (317)
383-2320 $25,000,000 10.000000000%       Total $250,000,000 100%

EXHIBIT A

[Amended Credit Agreement to be Attached]

EXHIBIT 2.6(A)